— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered March 8, 2006, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to certain portions of the trial court’s charge to the jury on the defense of justification is unpreserved for appellate review (see CPL 470.05 [2]; People v McDaniel, 168 AD2d 640, 641 [1990]; People v Hanley, 112 AD2d 1048, 1049 [1985]). In any event, any error in the jury charge was harmless since there was overwhelming evidence of the defendant’s guilt and there is no significant probability that any error contributed to the defendant’s conviction (see People v Crimmins, 36 NY2d 230, 242 [1975]; see also People v Petty, 7 NY3d 277 [2006]).
The defendant was afforded meaningful representation (see People v Turner, 5 NY3d 476, 480 [2005]; People v Benevento, 91 NY2d 708, 713-714 [1998]). Rivera, J.P., Fisher, Leventhal and Chambers, JJ., concur.